Citation Nr: 1731489	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2012, March 2015, and July 2016, the Board remanded the appeal for additional development.


FINDING OF FACT

Service-connected cataracts (associated with diabetes mellitus) are not manifested by corrected distance vision of worse than 20/40 in either eye or other eye impairment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for cataracts are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.84a Diagnostic Code 6027-6028 (2008); 38 C.F.R. § 4.3, 4.7, 4.79, Diagnostic Code 6027 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to include records associated with his Social Security Administration (SSA) disability claim.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Evaluations

In an August 1997 rating decision, the RO granted service connection for diabetes mellitus, effective from June 1, 1997.  See Rating Decision (August 1997).  In April 2006, VA received a claim for service connection for disabilities that included an eye condition.  See VA Form 21-4138 (April 2006).  In an April 2007 rating decision, the RO granted service connection for early cataracts associated with service-connected diabetes mellitus.  See Rating Decision (April 2007).  The RO noted that early cataracts in both eyes is considered a noncompensably disabling complication of diabetes mellitus and is considered part of the diabetic process such that it is evaluated with diabetes (and not separate); the effective date assigned for cataracts is April 20, 2006.  See Statement of the Case (October 2008).

The Veteran contends that his condition warrants a compensable initial rating.  See Notice of Disagreement (April 2008); VA Form 9 (November 2008).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  Here, cataracts of the eyes have been associated with the service-connected diabetes symptoms and, at this time, is not separately rated.  A disability does not warrant a separate rating unless such symptoms are to a compensable degree.

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  These amended criteria govern claims filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the old and revised rating criteria are applicable to this appeal.  However, while the new criteria can be applied only to the period beginning on the effective date of the criteria change, the old criteria can be applied even after this change if doing so is more favorable to the claimant.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overturning Karnas v. Derwinski, 1 Vet. App. 308 (1991)); VAOPGCPREC 7-03 (Nov. 19, 2003); VAOPGCPREC 3-00 (Apr. 10, 2000).

Under the old criteria, 38 C.F.R. § 4.84a addressed eye disabilities.  Diagnostic Codes 6027 (traumatic cataracts) and 6028 (cataracts, senile and others) provide that preoperative cataracts is rated on impairment of vision and that post operative cataracts is rated on either impairment of vision or aphakia (i.e. the absence of the lens of an eye).  See 38 C.F.R. § 4.84a, Diagnostic Codes 6027-6029 (2008).  The revised rating criteria for cataracts do not distinguish between traumatic and senile cataracts.  Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79 (2016).

Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R.§ 4.75 (2008);  38 C.F.R. § 4.76(b) (2016).

In this case, the Veteran's disability is preoperative, and his disability must be evaluated based on visual impairment.  Under the old criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest rating of 100 percent assignable for visual acuity of just 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

Under both the old and revised criteria, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: 

(1)  Corrected visual acuity is to 20/50 and vision in the other eye is correctable to 20/40; 

(2)  Vision in both eyes is correctable to 20/50; 

(3)  Vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or 

(4)  Vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.

38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  See also, 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral cataracts.  The Veteran's vision impairment from cataracts has not more nearly met the criteria for a compensable evaluation at any time during this appeal under either the criteria for the evaluation of eye disabilities effective prior to or from December 10, 2008.  38 C.F.R. § 4.7.  Corrected vision has been 20/40 or better in both eyes throughout the appeal period.
Report of VA eye examination dated in January 2007 reflects a history of glaucoma.  Eye evaluation showed corrected vision as 20/20 bilaterally for near vision, and 20/30 bilaterally for far vision.  The diagnosis was refractive error due to hyperopia (farsighted) with astigmatism; also, presbyopia was found due to aging eyes.  Clinical/diagnostic testing showed no diabetic retinopathy on dilated fundus exam.  Early cataracts were found of the eyes and open angle glaucoma.

Report of VA examination dated in October 2015 reflects similarly diagnoses for primary open angle glaucoma and cataracts of both eyes.  The Veteran reported treating his glaucoma with medication daily.  Evaluation showed visual acuity as follows:  

Uncorrected distance:  	20/200 on right and 5/200 on the left eye 
Uncorrected near:  		20/40 or better, bilaterally
Corrected distance:  		20/40 or better, bilaterally

The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with near vision being worse.  There was no pupil abnormality shown.  There was no anatomic loss, light perception only, extremely poor vision, or blindness of either eye.  Clinical findings were negative for astigmatism and diplopia.  Slit lamp and external eye exam was normal for both eyes.  Internal eye exam (fundus) showed signs of glaucomatous cupping for both eyes.  Goldman testing showed no contraction of a visual field, but loss of visual field described as "possible superior arcuate defect."  Scotoma was not shown and there was no legal blindness based upon visual field loss.  With regard to cataracts, examination showed preoperative cataracts of both eyes with no decrease in visual acuity or other visual impairment attributable to cataracts.  With regard to glaucoma, examination showed that decreased visual acuity or other impairment was attributable to glaucoma.  The examiner found that the Veteran's eye conditions had no functional impact. 

In this case, the medical evidence does not more nearly approximate the schedular criteria for an initial compensable evaluation for cataracts of the eyes.  Specifically, the medical evidence shows that corrected visual acuity is 20/40 or better in both eyes.  The Board finds that the Veteran, while competent to report decreased visual acuity, is not competent to measure his visual acuity as he lacks the requisite medical expertise and training, and this is not susceptible to lay observation.   Jandreau v. Nicholson, 492 F.3d. 1372 (2007).

The Board has considered whether a higher rating may be assigned based on other potentially applicable provisions.  However, there is no basis for a higher evaluation under any other provision.  To the extent that the Veteran has glaucoma, diagnosed in 2008, this disability is not attributable to service or secondary to service-connected disability.  Notably, a September 2016 VA medical opinion by an ophthalmologist reflects that the Veteran's condition, primary open angle glaucoma, is hereditary and is "not aggravated by any of his service-connected disabilities."  The examiner noted that primary open angle glaucoma was a standalone condition.  The Veteran has not presented evidence showing otherwise.  Therefore, a higher rating under another provision of the rating schedule is not warranted.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000 to 6092 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6091 (2016).

The Veteran is competent to report that his disability is worse than presently evaluated.  However, whether a disability is sufficiently disabling to meet the schedular criteria for the assignment of a compensable evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe he meets the criteria for a compensable disability rating, the medical findings do not meet the schedular requirements for a compensable rating.  The Board assigns greater probative value to the findings on VA examinations dated in 2007 and 2015 as these were prepared by skilled, neutral medical professionals after review of in-person evaluation of the Veteran.  The VA examination results were based on specialized testing.  

Accordingly, the claim is denied.  There is no basis for a staged disability rating as the factual findings show no distinct period where the service- connected disability exhibited symptoms that would warrant a different rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  As the evidence is not in equipoise, there is no doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 4.3.

ORDER

An initial compensable evaluation for cataracts is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


